Citation Nr: 0943394	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  05-06 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neurogenic 
bladder, to include as due to herbicide exposure.

2.  Entitlement to service connection for a kidney disorder, 
to include as due to herbicide exposure and as secondary to a 
neurogenic bladder.

3.  Entitlement to service connection for urinary tract 
infections, to include as secondary to a neurogenic bladder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1966 
to April 1970, with Vietnam service from April 1969 to April 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In April 2008, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  The record was held 
open for 60 days following the hearing so that the Veteran 
could submit additional evidence, but no evidence was 
received.

In his February 2005 substantive appeal, the Veteran raised a 
claim for entitlement to service connection for peripheral 
neuropathy, to include as due to herbicide exposure.  This 
issue is referred to the RO for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center, in Washington, DC.  
VA will notify the Veteran if further action is required.


REMAND

At the April 2008 Board hearing, the Veteran reported that he 
has been receiving treatment for his neurogenic bladder at 
the Cedar Park, Austin, and Temple, Texas, VA Medical Centers 
(VAMCs) and Outpatient Clinics (VAOPCs) since the beginning 
of 2004.  A review of the claims file, however, reveals the 
presence of only one partial VA medical record.  No requests 
have been made to obtain any other VA medical records.  The 
Veteran also reported at the hearing that he is receiving 
private medical treatment from Dr. Robert Graves of the Seton 
Community Clinic.  While the record was held open for 60 days 
following the April 2008 hearing to provide the Veteran with 
the opportunity to obtain and submit records from Dr. Graves, 
to possibly include a medical nexus statement, no records or 
a statement were ever submitted.  (If the Veteran has 
obtained any such nexus statement from Dr. Graves, he is 
hereby reminded of the importance of submitting this evidence 
for purposes of supporting his claims on appeal.)  

Accordingly, with respect to both the VA and private medical 
records, a remand is required for purposes of obtaining and 
associating with the claims file all relevant records for 
purposes of satisfying VA's duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §3.159 (2009).  
VA's duty to assist includes obtaining records in the custody 
of a Federal department or agency and making reasonable 
efforts to obtain private medical records.  See 38 C.F.R. 
§ 3.159(c)(1), (2); see also Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (holding that where material VA medical 
records are not associated with the claims file, a remand is 
necessary to acquire such records, because VA is deemed to 
have constructive knowledge of certain documents generated by 
VA).  

Additionally, a remand is required for purposes of affording 
the Veteran a VA compensation and pension examination with 
respect to his claims.  Among other things, the Veteran is 
seeking service connection for a neurogenic bladder.  As 
defined by the Gale Encyclopedia of Medicine, 2d Ed. (GALE-
MED Westlaw 3451601134), a neurogenic bladder is "a 
dysfunction that results from interference with the normal 
nerve pathways associated with urination."  A review of the 
Veteran's service examination and treatment records includes 
references to painful urination associated with occasional 
colds, no complications or sequela.  In view of this in-
service documentation of a urinary problem, as well as the 
current diagnoses and the lay evidence relating the current 
symptoms to the same symptoms experienced during service, a 
remand is required for purposes of conducting an examination 
with respect to the neurogenic bladder claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2009).  Further, given the close anatomical 
and functional relationship between the bladder and the 
claimed kidney and urinary tract disorders, these conditions 
also need to be addressed as part of the examination.  

Accordingly, this case is REMANDED to the AOJ for the 
following actions:

1.  Obtain all treatment records from the 
Cedar Park, Austin, and Temple, Texas, 
VAMCs and VAOPCs from January 2004 to the 
present.  

2.  After obtaining any required release 
from the Veteran, obtain all treatment 
records from Dr. Robert Graves of the 
Seton Community Clinic with respect to 
treatment received for the neurogenic 
bladder, kidney, and urinary tract 
infection claims.  

3.  Following the completion of the above, 
the Veteran should be scheduled for a VA 
genitourinary examination in order to 
determine the nature, extent and etiology 
of the claimed neurogenic bladder, kidney, 
and urinary tract infection disorders.  
The claims folder must be made available 
to the examiner for review.  All indicated 
tests, if any, should be conducted.  

As part of the examination, the examiner 
is specifically requested to provide an 
opinion concerning whether it is at least 
as likely as not (a degree of probability 
of 50% or more) that any current 
neurogenic bladder condition is 
etiologically related to an event, injury, 
or disease in service, to include as due 
to presumed Agent Orange exposure.  

An opinion also should be provided 
concerning whether any current kidney 
disorder is etiologically related to an 
event, injury, or disease in service, to 
include as due to presumed Agent Orange 
exposure or as secondary or proximately 
due to the neurogenic bladder condition.  

Finally, an opinion should be provided 
concerning whether the urinary tract 
infections condition is etiologically 
related to an event, injury, or disease in 
service, to include as secondary or 
proximately due to the neurogenic bladder 
condition.  

A supporting rationale must be provided 
for all opinions expressed.  If the 
examiner cannot provide a requested 
opinion without resorting to mere 
speculation, he or she should so state and 
should provide a supporting explanation 
for why the requested opinion cannot be 
provided without resort to speculation.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated taking into consideration 
all of the theories of entitlement being 
raised for each of the claims.  The claims 
and theories of entitlement include:  (1) 
entitlement to service connection for a 
neurogenic bladder, to include as due to 
herbicide exposure; (2) entitlement to 
service connection for a kidney disorder, 
to include as due to herbicide exposure 
and as secondary to a neurogenic bladder; 
and (3) entitlement to service connection 
for urinary tract infections, to include 
as secondary to a neurogenic bladder.  If 
any of the claims remain denied, a 
Supplemental Statement of the Case (SSOC) 
must be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

A Veteran has the right to submit additional evidence and 
argument on a matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


